     Case:19-00283-LTS Doc#:18-18 Filed:08/23/19 Entered:08/23/19 13:46:04   Desc:
                               Appendix 3 Page3 1 of 1
                                   APPENDIX

Hilliard, Lyons LLC                                    Defendant 31L
Interactive Brokers Retail Equity Clearing             Defendant 32L
Intl FCStone Financial Inc.                            Defendant 33L
Janney Montgomery Scott LLC                            Defendant 34L
Lazard Cap Mkts LLC                                    Defendant 35L
Mesirow Financial                                      Defendant 36L
Mitsubishi u/f/j Trust & Banking Corporation, New      Defendant 37L
York Branch                                            Defendant 38L
Northern Trust Company/Future Fund Accounts            Defendant 39L
Oppenheimer & Co. Inc.                                 Defendant 40L
PNC Bank, National Association                         Defendant 41L
RBC Dominion Securities Inc./CDS**                     Defendant 42L
Robert W. Baird & Co. Incorporated                     Defendant 43L
Sanford C. Bernstein & Co., LLC                        Defendant 44L
Stockcross Financial Services, Inc.                    Defendant 45L
Stoever Glass & Co.                                    Defendant 46L
TD Prime Services LLC                                  Defendant 47L
The Bank of Nova Scotia/Client A                       Defendant 48L
The Northern Trust Company                             Defendant 49L
UMB Bank, National Association                         Defendant 50L
USAA Invest Mgmt Co                                    Defendant 51L
Vision Financial Markets LLC                           Defendant 52L
                                                       Defendant 53L
Defendant 1L                                           Defendant 54L
Defendant 2L                                           Defendant 55L
Defendant 3L                                           Defendant 56L
Defendant 4L
Defendant 5L                                           Defendant 1T
Defendant 7L                                           Defendant 2T
Defendant 8L                                           Defendant 3T
Defendant 9L                                           Defendant 4T
Defendant 10L                                          Defendant 5T
Defendant 11L                                          Defendant 6T
Defendant 12L                                          Defendant 7T
Defendant 13L                                          Defendant 8T
Defendant 14L                                          Defendant 9T
Defendant 15L                                          Defendant 10T
Defendant 16L                                          Defendant 11T
Defendant 17L                                          Defendant 12T
Defendant 18L                                          Defendant 13T
Defendant 19L                                          Defendant 14T
Defendant 20L                                          Defendant 15T
Defendant 21L                                          Defendant 16T
Defendant 22L                                          Defendant 17T
Defendant 23L                                          Defendant 18T
Defendant 24L                                          Defendant 19T
Defendant 25L                                          Defendant 20T
Defendant 26L                                          Defendant 21T
Defendant 27L                                          Defendant 22T
Defendant 28L                                          Defendant 23T
Defendant 29L                                          Defendant 24T
Defendant 30L
                                                    63481203 v1
